 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                                  DISTRICT OF NEVADA
 5    CHARLES ADRIAN FORD,                                 Case No. 2:17-cv-00112-RFB-VCF
 6                                      Petitioner,
             v.                                                       ORDER
 7
      STATE OF NEVADA, et al.,                                      (ECF No. 28)
 8
                                     Respondents.
 9

10          Good cause appearing, Respondents’ Unopposed Motion for Enlargement of Time (ECF
11   No. 28) is GRANTED. Respondents have until October 21, 2019, to answer or otherwise respond
12   to the Second Amended Petition for Writ of Habeas Corpus (ECF No. 26).
13          IT IS SO ORDERED.
14          DATED this 18th day of September 2019.
15

16
                                                          RICHARD F. BOULWARE, II
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                      1
